HonorableTom P. Coleman,Jr.




    the purabse or male of 8nythbg~farc%om
    uroountor mtaahoouw, oity or WE, OT T&CJS&U
    amet    ropror noelve w mmy or m,             or
    the re~se~tative or either,ar a8y emlumh ar
    advantagevhatmaever In aonmib6lrtiea of mob hid.



                        :     .
                                                                             261

    Bono~ble TOQ F.       CO~~SU~~       Jr., Page2


          ProRomal,mmtrwt, purchase  or uh,  b  ah8U k
          fined not lesa than rlrtyMIC Y)- tin tiw h&M
          dollars."
              The above mtatutevam oonatm in mucbJT. State,
    by the court 0r Appeals,10 S. If.761, &j rhlahit na
    dealaredthat manlremtly,the LO~IS~~- in oratingthm
    statute,intendedthemby to proteatCW&IW, atiu aad
    tarnm from 0rri0ial      p0atitim.         ~hbthbr   l   dm8iw   i8
    %wniarll~ Ilnterested'    am that tam lm wd in tko statute,
     lm smmanll~ a qussti0n   0r r80t. ti -loud       in JW r8-
     qwmt, the buml~emmim ow&ad and o-t&        by tb   oodsmh%ter~a
     brother   and it dow not appear tbt ti  aadui-            IS
     p$ooaoarXl?lntawemtedin avglngruchpumhasu u 8@nt or the
             .
.
               We held in auf opinionlo. 0463 radued to mu
    en the date or July 6, 1939,thattiam-t              &W k&y
    vork between the board of mmqpra      or tb~ somty mt8.l           aad
    the laundry,one or the WXHUW or thy w                or vhlehtr a
    @ator and ineplber or the board,im oontruy        to pb.Uc      m
    and void. We are unmbleto bringtIm contwataad Forabuem
    made aa thated In your requbt  vitbin    tb  holdig        of tkl8
    opinionand the rule announaedin 10 Tusm Jwlme,                     m-
    graph 81.1am ulted by you in your let-, am ve thioLtiw
    011108supporting suoh rule are olewly to be bis~-
               It ir thersrorethm opid~n 0r uam depu+ant aat
    it Im not illegalror a aounty awmioau         to OIpobru--
    genay luppllemr0r OOnStruatlOn  aad rmpai.r  of oauntf rc-ds u
    an  agent or the oountyundo?waioray or the ooortlrarl
    brother vbo own8 and operatora bumlnmsm,    vhor9the d*loner
    18 not peounl8rllylnteremtedin the aontmat.




            APPROVEDDEC     3,   1940


            03---+~
            ATTOlU.?EY GZXEIEUL OP TEXAS